Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (US 11,269,870) in view of Kenthapadi 
(US 2018/0336527 )
    Regarding claim 1, Bhatia discloses:  A computer-implemented method comprising:  generating, by a computer system, a viewer feature embedding (Bhatia, column 2, line 34- where the user embeddings (corresponding to “a viewer feature embedding”)  are generated from structured data by a neural network trained to encode user profile data into uniform user embeddings; column 6, line 33- the user embeddings system can train a neural network to learn user embeddings. As used herein, the terms "user embeddings" or "user embedding representations" refer to a vector of numbers/features that represent the behavior of the user encoded in a pre-defined dimension. The features can be learned by the neural network.)  for a viewer user of an online service (Bhatia, column 6, line 20- the term "user interaction" ( or "interaction") refers to a point of contact between a user and a content item, such as user contact with respect to a content item corresponding to a product or service offered by an entity, such as an individual, group, or business.) based on a viewer portion of a scoring model using a plurality of viewer features stored in a data source in association with a profile of the viewer user,  (Bhatia, column 2, line 34- where the user embeddings (corresponding to “a viewer feature embedding”)  are generated from structured data by a neural network trained (corresponding to “a scoring model”) to encode user profile data into uniform user embeddings; column 34, line 26- the series of acts 900 is implemented on a computing device having memory that stores user profile data for a plurality of users, user interaction data for the plurality of users corresponding to interactions with a first digital campaign, and/or user embeddings for the plurality of users from a neural network trained to generate the user embeddings from the user profile data )
 However, Bhatia does not clearly disclose:
the generating of the viewer feature embedding being performed offline;  for each one of a plurality of recommendation candidates, generating, by a key-value store, a corresponding candidate feature embedding based on a recommendation portion of the scoring model using a corresponding plurality of recommendation features of the recommendation candidate stored in the key-value store, the generating of the corresponding candidate feature embedding being performed offline; pushing, by the computer system, the viewer feature embedding to the key-value store, the key-value store being different from the data source; for each one of the plurality of recommendation candidates, generating, by the key-value store, a corresponding pairwise score based on a pairwise portion of the scoring model using the viewer feature embedding and the corresponding candidate feature embedding of the recommendation candidate, the generating of the corresponding pairwise score being performed online in response to a recommendation request; for each one of the plurality of recommendation candidates, generating, by the computer system, a corresponding ranking score based on the scoring model using the viewer feature embedding, the corresponding candidate feature embedding of the recommendation candidate, and the corresponding pairwise score of the recommendation candidate; and causing, by the computer system, at least one of the plurality of recommendation candidates to be displayed on a computing device of the viewer user as part of a function of the online service based on the corresponding ranking score of each one of the at least one of the plurality recommendation candidates.
 However, Kenthapadi discloses:
 the generating of the viewer feature embedding being performed offline;  (Kenthapadi , [0017] In some embodiments, the offline ranker precomputes and stores features with respect to a pair comprising a member profile and a job posting,…, Examples of features that are less time sensitive and thus could be precomputed offline are content related features, such as features associated with sets of skills, geographic location, industry type, and seniority; page 4, right column, line 1- The recommendation system 144 is configured to generate relevance scores for job postings with respect to a subject member profile offline) 
for each one of a plurality of recommendation candidates, generating, by a key-value store, a corresponding candidate feature embedding based on a recommendation portion of the scoring model using a corresponding plurality of recommendation features of the recommendation candidate stored in the key-value store, the generating of the corresponding candidate feature embedding being performed offline; ( Kenthapadi, [0022] the offline ranker generates a candidate set of pairs comprising a member profile and a job postings using the inverted indices of key concepts, such that only those pairs that have a certain number of overlapping key concepts are included in the set. The offline ranker is also configured to compute features for pairs  (corresponding to “a corresponding candidate feature embedding “) comprising a member profile and a job postings, generate offline relevance scores for pairs comprising a member profile and a job posting using the computed features, as well as to perform training, validation, and testing of one or more offline relevance models. [0032],The online ranker-those parts of the recommendation system that are utilized online-include a presentation set generator that ranks job postings and selects those to be presented to the subject member based on the respective ranks, and a key-value store that stores values generated offline and that is used by the presentation set generator for generating online relevance scores that are used to determine which jobs are to be presented as recommendations to the subject member.… e.g. line 19- The key-value store can store, in addition to the sets of recommended jobs and their associated relevance values for member profiles, also the features generated for the respective pairs comprising a member profile and a job posting.) 
pushing, by the computer system, the viewer feature embedding to the key-value store, the key-value store being different from the data source; (Kenthapadi, [0032], e.g. line 9- For each member profile, the key-value store stores different sets of job recommendations generated using different offline relevance models… e.g. line 19 - The key-value store can store, in addition to the sets of recommended jobs and their associated relevance values for member profiles, also the features generated for the respective pairs comprising a member profile and a job posting page 4, right column, line 5- These offline relevance scores are stored in a key-value store provided with the recommendation system 144 for future use at runtime, in response to detecting that the subject member is logged in into the online social network system 142. The online component of the recommendation system 144 obtains from the key-value store the offline relevance scores, together with other features generated at runtime, and uses these scores as input when executing an online relevance model provided with the recommendation system 142 to generate respective runtime relevance scores for job postings that are potentially of interest to the subject member.)
 for each one of the plurality of recommendation candidates, generating, by the key-value store, a corresponding pairwise score based on a pairwise portion of the scoring model using the viewer feature embedding and the corresponding candidate feature embedding of the recommendation candidate, the generating of the corresponding pairwise score being performed online in response to a recommendation request; ( Kenthapadi, [0038];  page 2, left column, line 2- A value generated for a pair comprising a member profile and a job posting that indicates the degree of similarity between a characteristic of the member profile and a corresponding characteristic of the job posting is a feature with respect to said pair…This value representing said probability is termed a relevance value or a relevance score.  [0032],The online ranker-those parts of the recommendation system that are utilized online-include a presentation set generator that ranks job postings and selects those to be presented to the subject member based on the respective ranks, and a key-value store that stores values generated offline and that is used by the presentation set generator for generating online relevance scores that are used to determine which jobs are to be presented as recommendations to the subject member; [0024] The online ranker detects that a member represented by a subject member profile successfully performed login operations with respect to the online social network and, in response, generates a presentation set of job postings that are then displayed to the member.)  for each one of the plurality of recommendation candidates, generating, by the computer system, a corresponding ranking score based on the scoring model using the viewer feature embedding, the corresponding candidate feature embedding of the recommendation candidate, and the corresponding pairwise score of the recommendation candidate; ( Kenthapadi,  [0033] Because the offline relevance scores are used as features, together with other features generated at runtime, when executing an online relevance model to generate respective online relevance scores for job postings with respect to the subject member profile, these scores may be referred to as partial job recommendation scores.) 
and causing, by the computer system, at least one of the plurality of recommendation candidates to be displayed on a computing device of the viewer user as part of a function of the online service based on the corresponding ranking score of each one of the at least one of the plurality recommendation candidates. (Kenthapadi, [0014], The online social network system includes a recommendation system configured to generate job recommendations for a member as the member logs in, cause presentation of references to one or more of the recommended jobs on the member's display device. The job postings are selected for recommendation to a particular member based on their respective relevance values generated with respect to the member profile representing that member… line 21- A so-called online relevance model is trained using the features that are typically obtained at runtime the fitness for a particular job of a member represented by a subject profile as compared to fitness for the same job of other members represented by their respective profiles.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhatia with the teaching of Kenthapadi of hybrid offline/online approach to generating job recommendations for members utilizes the offline and the online models as complementary: the offline model provides richer relevance of results and the online model provides freshness of results. This approach may prove to be beneficial for enabling rapid experimentation and iteration of new feature/model ideas by not requiring the feature/model computation to be implemented/performed online, enabling rich and potentially expensive features ( e.g., features computed based on topic models, matrix factorization, concept graph analysis, word embeddings, etc.), beneficial for decoupling modeling efforts from infrastructure changes/limitations, prioritizing and fixing any arising issues in the recommendation system (e.g., updating the skills dictionary and skill extraction for jobs, improving term extraction using external sources, etc.), and also beneficial for guiding infrastructure decisions based on modeling results (for example, determining whether to employ neural networks or random forests). (Kenthapadi, [0018]) 

   Claims 9 and 17 correspond to claim 1, and are rejected accordingly.

   Regarding claim 2, Bhatia in view of Kenthapadi discloses all of the features with respect to claim 1 as outlined above. Claim 2 further recites: wherein the scoring model comprises a deep neural network model.  (Bhatia, column 3, line 28- a user embeddings system that expands user segments by utilizing user embedding representations generated by a trained neural network; column 7, line 27- the term "neural network" refers to a machine learning model that can be tuned (e.g., trained) based on inputs to approximate unknown functions…line 33- For instance, the term neural network includes an algorithm ( or set of algorithms) that implements deep learning techniques)
       Claims 10 and 18 correspond to claim 2, and are rejected accordingly.


   Regarding claim 3, Bhatia in view of Kenthapadi discloses all of the features with respect to claim 1 as outlined above. Bhatia does not clearly disclose:
wherein the plurality of recommendation candidates comprises at least one of a plurality of other users of the online service, a plurality of online job postings, and a plurality of content posted by other users of the online service. 
    However, Kenthapadi discloses: 
wherein the plurality of recommendation candidates comprises at least one of a plurality of other users of the online service, (Kenthapadi [0039], line 4- The presentation set generator 220 generates online features, such as, e.g., a relative fitness value for the subject member profile. The relative fitness value indicates a likelihood that the subject member is hired for a job represented by a particular job posting in relationship to a likelihood that another member represented by another member profile is hired for that particular job.)  a plurality of online job postings, (Kenthapadi, [0014] The online social network system includes a recommendation system configured to generate job recommendations for a member as the member logs in, and cause presentation of references to one or more of the recommended jobs on the member's display device. The job postings are selected for recommendation to a particular member based on their respective relevance values generated with respect to the member profile representing that member.)
and a plurality of content posted by other users of the online service. (Kenthapadi, [0014], line 17- The online social network system utilizes multiple relevance models. For example, an offline relevance model is trained using content-based features- features generated based on the field data extracted form member profiles and job postings. [0012], line 3- A member profile may include or be associated with links that indicate the member's connection to other members of the social network. A member profile may also include or be associated with comments or recommendations from other members of the online social network, with links to other network resources,such as, e.g., publications, etc.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhatia with the teaching of Kenthapadi of hybrid offline/online approach to generating job recommendations for members utilizes the offline and the online models as complementary: the offline model provides richer relevance of results and the online model provides freshness of results. This approach may prove to be beneficial for enabling rapid experimentation and iteration of new feature/model ideas by not requiring the feature/model computation to be implemented/performed online, enabling rich and potentially expensive features ( e.g., features computed based on topic models, matrix factorization, concept graph analysis, word embeddings, etc.), beneficial for decoupling modeling efforts from infrastructure changes/limitations, prioritizing and fixing any arising issues in the recommendation system (e.g., updating the skills dictionary and skill extraction for jobs, improving term extraction using external sources, etc.), and also beneficial for guiding infrastructure decisions based on modeling results (for example, determining whether to employ neural networks or random forests). (Kenthapadi, [0018]) 

     Claims 11 and 19 correspond to claim 3, and are rejected accordingly.

    Regarding claim 4, Bhatia in view of Kenthapadi discloses all of the features with respect to claim 1 as outlined above. Bhatia does not clearly disclose: 
wherein generating of the corresponding pairwise score based on the pairwise portion of the scoring model comprises generating the corresponding pairwise score for the corresponding recommendation candidate based on a level of similarity between the viewer feature embedding and the corresponding candidate feature embedding of the recommendation candidate.
   However, Kenthapadi discloses:
wherein generating of the corresponding pairwise score based on the pairwise portion of the scoring model comprises generating the corresponding pairwise score for the corresponding recommendation candidate based on a level of similarity between the viewer feature embedding and the corresponding candidate feature embedding of the recommendation candidate.   (Kenthapadi page 2, left column, line 2- A value generated for a pair comprising a member profile and a job posting that indicates the degree of similarity between a characteristic of the member profile and a corresponding characteristic of the job posting is a feature with respect to said pair. A set of features calculated with respect to a pair comprising a member profile and a job posting can be used to determine a value that represents probability of the member represented by the member profile applying for the job represented by the member profile. This value representing said probability is termed a relevance value or a relevance score.)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhatia with the teaching of Kenthapadi of hybrid offline/online approach to generating job recommendations for members utilizes the offline and the online models as complementary: the offline model provides richer relevance of results and the online model provides freshness of results. This approach may prove to be beneficial for enabling rapid experimentation and iteration of new feature/model ideas by not requiring the feature/model computation to be implemented/performed online, enabling rich and potentially expensive features ( e.g., features computed based on topic models, matrix factorization, concept graph analysis, word embeddings, etc.), beneficial for decoupling modeling efforts from infrastructure changes/limitations, prioritizing and fixing any arising issues in the recommendation system (e.g., updating the skills dictionary and skill extraction for jobs, improving term extraction using external sources, etc.), and also beneficial for guiding infrastructure decisions based on modeling results (for example, determining whether to employ neural networks or random forests). (Kenthapadi, [0018]) 

Claims 12 and 20 correspond to claim 4, and are rejected accordingly.

  Regarding claim 6, Bhatia in view of Kenthapadi discloses all of the features with respect to claim 1 as outlined above. Claim 5 further recites: wherein the plurality of viewer features comprises at least one of educational background data of the viewer user, employment history data of the viewer user, skill data of the viewer user, and social graph data of the viewer user. (Bhatia ,column 5, line 25- Indeed, the user embeddings (corresponding to “viewer features”) system improves accuracy by comparing users based on the user's complete profile, history, and experiences ; column 5, line 33- As a result of generating expanded user segments that are more accurate than conventional systems, the user embeddings system further improves computer efficiency and reduces wasting of computing resources. For example, by more accurately and precisely identifying relationships between user embeddings among users; column 7, line 6- The term "visualization," as used herein, refers to a graphical depiction of a user segment or an expanded user segment. In particular, the term "visualization" refers to a chart, graph, plot or other visual depiction of a user segment; column 6, line 35- the terms "user embeddings" or "user embedding representations" refer to a vector of numbers/features that represent the behavior of the user encoded in a pre-defined dimension.)

   Claim 14 corresponds to claim 6, and is rejected accordingly.


    Regarding claim 7, Bhatia in view of Kenthapadi discloses all of the features with respect to claim 1 as outlined above. Bhatia does not clearly disclose:
configuring, by the computer system, a first set of one or more computations the viewer portion of the scoring model, a second set of one or more computations for the recommendation portion of the scoring model, and a third set of one or more computations for the pairwise portion of the scoring model based on at least one of: a classification of the viewer user; an analysis of how one or more viewer users of the online service responded to recommendations generated using a previous configuration of the first set of one or more computations for the viewer portion of the scoring model, the second set of one or more computations for the recommendation portion of the scoring model, and the third set of one or more computations for the pairwise portion of the scoring model; and an amount of network traffic of the computer system. 
    However, Kenthapadi discloses:
configuring, by the computer system, a first set of one or more computations the viewer portion of the scoring model, a second set of one or more computations for the recommendation portion of the scoring model, and a third set of one or more computations for the pairwise portion of the scoring model (Kenthapadi, [0016] the offline ranker is configured to perform operations that are computationally expensive and/or those operations that are less time-sensitive and store the resulting values to be used, selectively, at run-time, by the online ranker. The online ranker uses the values pre- computed by the offline ranker as relevance scores for determining respective ranks of job postings and also generates respective relevance scores for any job postings that have been added subsequent to the generation of the offline values. The online ranker is also configured to discard or ignore the values pre-computed by the offline ranker with respect to a member profile if it detects changes to the member profile that occurred subsequent to the generation of the offline values.  [0017] the offline ranker precomputes and stores features with respect to a pair comprising a member profile and a job posting, and then the online ranker combines these precomputed features with time-sensitive features online. Examples of features that are less time sensitive and thus could be precomputed offline are content related features, such as features associated with sets of skills, geographic location, industry type, and seniority. An example of a feature that is more time sensitive is the relative fitness of a particular member for a particular job as compared to respective fitness for that job of the other members.)
based on at least one of: a classification of the viewer user; (Kenthapadi, [0019] The offline ranker includes components for collecting data that characterizes member profiles and job postings using internal and external sources. [0014] For example, those job postings, for which their respective relevance values for a particular member profile are equal to or greater than a predetermined threshold value, are selected for presentation to that particular member, e.g., on the news feed page of the member or on some other page provided by the online social networking system…A so-called online relevance model is trained using the features that are typically obtained at runtime-e.g., the fitness for a particular job of a member represented by a subject profile as compared to fitness for the same job of other members represented by their respective profiles.)
an analysis of how one or more viewer users of the online service responded to recommendations generated using a previous configuration of the first set of one or more computations for the viewer portion of the scoring model, the second set of one or more computations for the recommendation portion of the scoring model, and the third set of one or more computations for the pairwise portion of the scoring model; (Kenthapadi,  [0037], e.g. line 10-  In order to generate the offline relevance scores, the offline relevance scores generator 210 executes an offline relevance model, which is trained using training data collected with respect to members interacting with job postings in the online social network system and also using content-based features generated with respect to field data obtained from member profiles and job postings.) 
 and an amount of network traffic of the computer system.  (Kenthapadi, [0032], line 17- The results of a model performance may be measured by a number of clicks on the recommended jobs and/or the number of applications resulting from the recommendations, etc.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhatia with the teaching of Kenthapadi of hybrid offline/online approach to generating job recommendations for members utilizes the offline and the online models as complementary: the offline model provides richer relevance of results and the online model provides freshness of results. This approach may prove to be beneficial for enabling rapid experimentation and iteration of new feature/model ideas by not requiring the feature/model computation to be implemented/performed online, enabling rich and potentially expensive features ( e.g., features computed based on topic models, matrix factorization, concept graph analysis, word embeddings, etc.), beneficial for decoupling modeling efforts from infrastructure changes/limitations, prioritizing and fixing any arising issues in the recommendation system (e.g., updating the skills dictionary and skill extraction for jobs, improving term extraction using external sources, etc.), and also beneficial for guiding infrastructure decisions based on modeling results (for example, determining whether to employ neural networks or random forests). (Kenthapadi, [0018]) 

  Claim 15 corresponds to claim 7, and is rejected accordingly.

Claims 5 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (US 11,269,870) in view of Kenthapadi (US 2018/0336527 ) in further view of Le (US 10990899 B2 )

  Regarding claim 5, Bhatia in view of Kenthapadi discloses all of the features with respect to claim 4 as outlined above. Claim 5 further recites:  wherein the generating of the corresponding pairwise score comprises calculating the level of similarity based on a similarity function, the similarity function comprising one of a cosine similarity calculation, a dot product calculation,  (Bhatia, column 14, line 42- the user embeddings system 104 can utilize a cosine similarity comparison and/or dot product formulation to determine the distance between each corresponding feature of the two user embeddings; column 4, line 6- the user embeddings system employs cosine similarity to determine the distance between user embeddings in the multi-dimensional vector space.)
  However, Bhatia in view of Kenthapadi does not clearly disclose:
and a Hadamard product calculation.
   However, Le discloses:
and a Hadamard product calculation. (Le, column 7, line 15-  Finally, a Hadamard product layer 516 performs a Hadamard product on these new representations.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhatia in view of Kenthapadi with the teaching of Le to provide improvement over the performance of a deep model alone for job posting recommendation (Le, column 2, lines 41-43) 

   Claim 13 corresponds to claim 5, and is rejected accordingly.

Claims 8 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (US 11,269,870) in view of Kenthapadi (US 2018/0336527 ) in further view of Sud (US 9507803 B2 )

  Regarding claim 8, Bhatia in view of Kenthapadi discloses all of the features with respect to claim 1 as outlined above. Bhatia does not clearly disclose: wherein the key-value store comprises a distributed system, and the corresponding pairwise scores for the plurality of recommendation candidates are generated in parallel.  
  However, Kenthapadi discloses: 
wherein the key-value store comprises a distributed system, and the corresponding pairwise scores for the plurality of recommendation candidates are generated in parallel.  (Kenthapadi ,[0050] , line 5- distributed database and/or associated caches and servers; [0045], line 5- The performance of certain of the operations may be distributed among the one or more processors, not only residing within a single machine, but deployed across a number of machines…while in other embodiments the processors may be distributed across a number of locations; [0032], line 20- The key-value store can store, in addition to the sets of recommended jobs and their associated relevance values for member profiles, also the features generated for the respective pairs comprising a member profile and a job posting. At run time, the presentation set generator treats data stored in the key-value store as cached results and applies cache refresh operation upon detecting a change in member's  profile/preferences, recent member activity, etc.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhatia with the teaching of Kenthapadi of hybrid offline/online approach to generating job recommendations for members utilizes the offline and the online models as complementary: the offline model provides richer relevance of results and the online model provides freshness of results. This approach may prove to be beneficial for enabling rapid experimentation and iteration of new feature/model ideas by not requiring the feature/model computation to be implemented/performed online, enabling rich and potentially expensive features ( e.g., features computed based on topic models, matrix factorization, concept graph analysis, word embeddings, etc.), beneficial for decoupling modeling efforts from infrastructure changes/limitations, prioritizing and fixing any arising issues in the recommendation system (e.g., updating the skills dictionary and skill extraction for jobs, improving term extraction using external sources, etc.), and also beneficial for guiding infrastructure decisions based on modeling results (for example, determining whether to employ neural networks or random forests). (Kenthapadi, [0018])  
  However, Bhatia in view of Kenthapadi does not clearly disclose:  and the corresponding pairwise scores for the plurality of recommendation candidates are generated in parallel.
 However, Sud discloses: 
and the corresponding pairwise scores for the plurality of recommendation candidates are generated in parallel. (Sud, column 11, line 6- the key values are stored in a cache-friendly layout; column 11, line 62-  To improve ranking performance, the top k candidate set may be partitioned across multiple cores and each partition may be scored in parallel.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhatia in view of Kenthapadi  with the teaching of Sud to provide improved cache performance and parallel algorithms for recall and ranking to improve query latency and queries-per-second throughout, (Sud, column 8 , lines 34-36) and also to improve ranking performance, the top k candidate set may be partitioned across multiple cores and each partition may be scored in parallel, (Sud, column 11 , line 62)

   Claim 16 corresponds to claim 8, and is rejected accordingly.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166